Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 22, 2016

                                       No. 04-16-00439-CV

  SAYERS INVESTMENTS, LP, Rachel Shirely Rachelle, Shea Management CO., LC, and
              William Earl McDonald also know as Earl McDonald,
                                 Appellants

                                                 v.

 Joseph E. MINIHAN also known as Joe E. Minihan, Sharon Joy Minihan, wife of Joseph E.
Minihan, 1150 Partners, LTD., Scap of Texas Inc., James C. Woo and Davidson Troilo Ream &
                                        Garza, P.C.,
                                         Appellees

                 From the 198th Judicial District Court, Bandera County, Texas
                               Trial Court No. CV-15-0000184
                         Honorable M. Rex Emerson, Judge Presiding


                                          ORDER
        Appellants filed a notice of appeal on July 5, 2016. The clerk’s record and reporter’s
record were therefore due on August 5, 2016. See TEX. R. APP. P. 35.1. The reporter’s record
has been filed. However, the trial court clerk has filed a notification of late record stating that
appellants have failed to request and pay, or make arrangements to pay, the fee for preparing the
clerk’s record, and that appellants are not entitled to appeal without paying the fee.

        Accordingly, it is ORDERED that appellants provide written proof to this court within
ten (10) days of the date of this order that either (1) the clerk’s fee for preparing the clerk’s
record has been paid or arrangements have been made to pay the clerk’s fee and the contents of
the clerk’s record have been designated; or (2) appellants are entitled to appeal without paying
the clerk’s fee and the court reporter’s fee.

         If appellants fail to respond within the time provided, and the clerk’s record is not timely
filed, this appeal will be dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b).



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of August, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court